DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference signs(s) mentioned in the description: 
[FIG. 1]: Although the specification states “a transmitting circuit 101” [Page 4, Lines 2 and 5], this figure utilizes the label 101 to denote a probe and label 103 to denote the transmitting circuit. The examiner recommends maintaining a consistent labelling convention and suggests either amending the figure or the specification such that the probe is labelled with 101 and the transmitting circuit is labelled with 103.
[FIG. 8]: Although the specification states “As shown in FIG. 8, in step S230 (the image processing unit obtains the measurement instruction based on the ultrasound image)” [Page 13, Lines 13-15], this figure does not include the step S230. This label is however included within FIG. 2. The examiner recommends clarifying that this step S230 is of FIG. 2 and that the steps 91-97 are examples of steps that can be used to perform the step S230.
[FIG. 18]: Although the specification states “Based on the contours of the urethra and bladder, the system may automatically calculate RVA from three points N, U, and R” [Page 30, Lines 22-24], the point N does not appear in FIG. 18.

Specification
The disclosure is objected to because of the following informalities:
[Page 3, Line 20-25]: As written it reads “FIG. 18 shows an example of an RVA measurement; FIG. 19 shows an example of NI measurement; FIG. 21 and 21 show the examples of PVA and PVD measurements; FIG. 22 schematically shows the detection of the lowest point of posterior vesical wall and the calculation of PVD; FIG. 23 and 24 show the examples of PUA and BSD measurements”. However this is the first indication of the acronyms RVA, PVA, PVD, PUA and BSD, therefore the terms should be spelled out to provide clarity.
[Page 5, Line 19]: As written it reads “port 108 may also be implemented based on USB, a bus protocol such as CAN”, however this is the first indication of the acronyms USB and CAN, therefore the terms should be spelled out to provide clarity.
[Page 15, Line 13-17]: As written it reads “In step 12, the input/output device (such as a keyboard, a mouse, a trackball, a touch screen or other human-computer interaction devices may be used […] This step may be the same as step 92 above”. However, step 92 should be 
[Page 16, Line 6]: As written it reads “In step 16, the determination of the anatomical features in the measurement sequence may be completed”, however the examiner believes “step 16” should be changed to “step 18” to correspond to the “Completed” step in FIG. 9.
[Page 21, Line 18]: As written it reads “Cascade adaBoost detector using LBP features”, however this is the first indication of the acronym LBP, therefore the term should be spelled out to provide clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12-14, 16-19, 20, 22-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim recites “obtaining a measurement instruction based on the ultrasound image; calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result”, however it is unclear whether how this measurement instruction is obtained. When stated in this way, the measurement instruction can be input by a user, from a database, and/or the like. Furthermore, it is unclear what parameters related to the target tissue are calculated within the context of the method. The examiner recommends clarifying how the measurement instruction is obtained and what parameters are calculated by the method.
In regard to claims 12-14 and 16-19, the claims recite the “inferoposterior margin of symphysis pubis”, however it is unclear what structure is included within this inferoposterior margin. Although the 
In regard to claim 20, the claim reads “wherein the ultrasound image comprises at least a rest frame image and a Valsalva frame image”, however is it unclear how the ultrasound image can comprise a rest frame and a Valsalva frame simultaneously. The examiner believes that the applicant intended for the claim to read “wherein the ultrasound image comprises at least one of a rest frame image and a Valsalva frame image”. The examiner recommends confirming whether this assumption is correct.
In regard to claims 22 and 23, the claims recite “obtaining an evaluation level according to the calculation result” (Claim 22 and Claim 23); and outputting the evaluation level” (Claim 22), however it is unclear what format the evaluation level is outputted in. When stated in this way the output of the evaluation level could be a numerical value, a qualitative level such as a marker indicating high or low levels and the like. The examiner recommends clarifying how the evaluation level is output within the context of the method.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6, 10 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cong et al. US 20110158490 A1 “Cong”.
In regard to claim 1, Cong teaches “A method for measuring a parameter in an ultrasound image, comprising:” [0015, 0019]; “obtaining an ultrasound image, wherein the ultrasound image is acquired by receiving ultrasound signals from a target tissue with an ultrasound probe and containing an area representing the target tissue” [0019, 0020]; “displaying the ultrasound image” [0020]; “obtaining a measurement instruction based on the ultrasound image” [0020]; “calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result” [0020]; and “outputting the calculation result” [0020].
In regard to a method for measuring a parameter in an ultrasound image, Cong discloses “One embodiment of the present disclosure also comprises a method for measuring an object of interest from an image including acquiring an initial image which contains object of interest. The method may also include, in accordance with one or more given primary features of the object of interest, extracting one or more feature regions which match the one or more primary features to obtain a feature extraction image. […] The method may also include measuring parameters of objects of interest in accordance with the determined object of interest” [0015]. Therefore, the method of Cong can be utilized to measure parameters of an object of interest. Furthermore, in regard to an ultrasound image Cong discloses “The most basic steps for detecting and screening fetal growth include acquiring a two-dimensional ultrasonic image of the fetus with a designated scanning position and measuring the fetal head circumference, femur length, etc. By adopting a method for measuring parameters of the object of interest from an image as descried herein, indices of fetal head circumference, femur length, and etc. can be automatically acquired” [0019]. Therefore, the method involves acquiring a two-dimensional image and measuring a parameter in an ultrasound image.

In regard to displaying the ultrasound image, Cong discloses “After being processed by a beam-forming module 104, the received echo signals are sent to an image process module 105 to acquire the gray image of the anatomic structures of the target (fetus) […] The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. Therefore, the received echo signals can be processed into an image which can be displayed on the display module 109.
In regard to obtaining a measurement instruction based on the ultrasound image, Cong discloses “Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. To be able to adjust the 
In regard to calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result and outputting the calculation result, Cong discloses “An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest and parameters are sent to the display module 109 for user viewing” [0020]. Thus, the image computation module 108 is capable of calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result (i.e. parameter) and the obtained parameter (i.e. the calculation result) can be output (i.e. displayed). 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein obtaining the measurement instruction based on the ultrasound image comprises: receiving at least one parameter item inputted by a user, wherein each parameter item is associated with at least one anatomical feature” [0020, 0021]; “obtaining at least one anatomical feature associated with the parameter item to obtain a feature set” [0022]; and “determining a position of each anatomical feature in the set to obtain the measurement instruction” [0023].
In regard to receiving at least one parameter item inputted by a user, wherein each parameter item is associated with at least one anatomical feature, Cong discloses “Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In order for the operation control module to provide manual 
In regard to obtaining at least one anatomical feature associated with the parameter item to obtain a feature set, Cong discloses “In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Thus, since the image acquisition step includes reading the gray images of the fetal head of femur from the cine data storage module 106, under broadest reasonable interpretation, the method involved obtaining at least one anatomical feature (i.e. the fetal head or femur) associated with the parameter item (i.e. fetal head circumference, biparietal diameter, femur length, etc.) to obtain a feature set.

In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein the feature set comprises a group of anatomical features” [0022].
In regard to the feature set comprising a group of anatomical features, Cong discloses “In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Therefore, since the image acquisition step 202 involves reading the image of the fetal head or the femur from the cine data storage module 107, under broadest reasonable interpretation the feature set can comprise a group of anatomical features (i.e. the fetal head or femur). 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein outputting the calculation result comprises: 
In regard to immediately displaying the calculation result after the calculation result of the parameter is obtained, Cong discloses “An image computation module 108 reads the image data from the cine data storage module 108 recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing” [0020]. Thus, since the obtained object-of-interest information and the parameters can be sent to the display module 109 for the user to view, under broadest reasonable interpretation, the method carried out by the fetal automatic measurement system can immediately display the calculation result after the calculation result of the parameter is obtained.
In regard to claim 24, Cong teaches “An ultrasound imaging system, comprising” [0020]; “a probe” [0020]; “a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue through the probe” [0020]; “a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals” [0020]; “a processor which obtains an ultrasound image based on the ultrasound echo signals” [0020]; and “a display which displays the ultrasound image” [0020]; “wherein the processor further obtains a measurement instruction based on the ultrasound image, calculates a parameter related to the target tissue according to the measurement instruction to obtain a calculation result and output the calculation result” [0020].
In regard to an ultrasound imaging system, a probe, a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue through the probe, a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals, a processor which obtains an ultrasound image based on the ultrasound echo signals and a display which displays the ultrasound image, Cong discloses “As shown in FIG. 1, a fetal automatic measurement system may include a transmission module 102 that emits ultrasonic waves to the corresponding 
In regard to the processor being further configured to obtain a measurement instruction based on the ultrasound image, calculate a parameter related to the target tissue according to the measurement instruction to obtain a calculation result and output the calculation result, Cong discloses “An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. To be able to adjust the computing result, the operation control module 107 had to have obtained a measurement instruction corresponding to the parameters or characteristics of the ultrasound image. In this case, since the system that carries out the method includes an operation control module 107 which can be used to adjust the computing result, under broadest reasonable interpretation, the operation control module 107 is capable of obtaining a measurement instruction based on the ultrasound image. Furthermore, the image computation module . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong”, as applied to claims 1, 4, 6-7, 10 and 24 above and further in view of Varghese et al. US 20040210136 A1 “Varghese”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein the target tissue comprises a pelvic floor tissue”.
Varghese teaches “wherein the target tissue comprises a pelvic floor tissue” [0010, 0021, and 0009].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the target tissue comprising a pelvic floor as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning an repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image”.
Varghese teaches “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image” [0062, FIG. 5].
In regard to the ultrasound image comprising an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image, Varghese discloses “Referring now to FIGS. 1 and 5, the processor 33 executing the stored program in memory 35 may juxtapose the conventional B-mode image 38 (typically in a gray scale) next to the elastographic image 72, on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the ultrasound image comprising an anterior, middle or posterior ultrasound image as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning an repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein the ultrasound image comprises a first frame of image and a second frame of image, an obtaining the measurement instruction based on the ultrasound images and calculating the parameter related to the target tissue according to the measurement instruction to obtain the calculation result comprises: obtaining a measurement instruction based on the first frame of image and calculating the parameter related to the target tissue according to the measurement instruction to obtain a first calculation result; obtaining a measurement instruction based on the second frame of image and calculating the parameter related to the target tissue according to the measurement instruction to obtain a second calculation result; calculating a 
Varghese teaches “wherein the ultrasound image comprises a first frame of image and a second frame of image, an obtaining the measurement instruction based on the ultrasound images and calculating the parameter related to the target tissue according to the measurement instruction to obtain the calculation result comprises: obtaining a measurement instruction based on the first frame of image and calculating the parameter related to the target tissue according to the measurement instruction to obtain a first calculation result; obtaining a measurement instruction based on the second frame of image and calculating the parameter related to the target tissue according to the measurement instruction to obtain a second calculation result; calculating a change of the second calculation result relative to the first calculation result; and outputting the change” [0055, 0057, 0052, 0056, 0064, Claim 33].
In regard to the ultrasound image comprising a first frame of image and a second frame of image, Varghese discloses “Referring to FIG. 3 more specifically, ultrasonic radio frequency (RF) scan data 64 is collected being at least two B-mode images 38 containing successive time-domain image signals 56a and 56b. As process block 65, these signals are processed to determine tissue displacement along an axis from the ultrasound transducer 12 through the uterus 18” [0055]. Therefore, the at least two B-mode images constitute a first frame of image and a second frame of image.
In regard to obtaining a measurement instruction based on the first frame of image and the second frame of image and calculating the parameter related to the target tissue according to the measurement instruction to obtain a first calculation result and a second calculation result, Varghese discloses “As each successive frame is obtained by the system of FIG. 1, a new elastographic image 72 may be obtained by comparing that frame to the predecessor frame to determine displacement as has been described, and thus the strain is relative to the last B-mode image 38. […] More generally a peak of 
In regard to calculating a change of the second calculation result relative to the first calculation result; and outputting the change, Varghese discloses “The strain within the tissue of the uterus 18 may be determined by comparing corresponding time-domain signals 56a and 56b from two sequential ultrasound echo B-mode images 38 measuring the uterine tissue at different degrees of displacement (e.g. compression or distention) as will be described below” [0052] and “The displacement of signal 66 output by process block 65 is further processed by the process block 68, which determines strain as a gradient of the displacement signal. The strain values 71 may be mapped to an elastographic image 72” [0056]. Therefore, since the strain within the tissue can be determined by comparing the time-domain signals and the strain values can be mapped to an elastographic image, under broadest reasonable interpretation, the strain values in the first and second frame images (i.e. corresponding to the time-domain signals 56a and 56b) can be calculated and compared to determine the degree of displacement (i.e. the change in the calculation result).  
In regard to outputting the change, Varghese discloses “A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82” [0064] and “(d) outputting an image of the vaginal wall indicating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the first and second frames of image, obtaining the measurement instruction for each and calculating/outputting the change in the calculation result as disclosed in Varghese in order to allow the user to observe changes within the target tissue as a result of varying degrees of displacement (i.e. compression or distension). By obtaining first and second images when before and after the application of displacement, the user can calculate characteristics of the target tissue such as elasticity [Varghese: Claim 33]. These characteristics can then be used to assess the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing changes within the target tissue.  
In regard to claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level”.
Varghese teaches “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level” [0064].
In regard to obtaining an evaluation level according to the calculation result and outputting the evaluation level, Varghese discloses “A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82. […] For evaluation of cervical incompetence, the data acquired with the cursor 82 on the cervix 104 may be compared to empirically obtained data representing values for a standard population having known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the steps of obtaining and outputting the evaluation level as disclosed in Varghese in order to allow the user to observe how the characteristics of the patient compare to known values in a standard population [Varghese: 0064]. By determining a qualitative indication of how the patient compares to a standard population, the physician can evaluate whether the patient is experiencing cervical incompetence. Therefore, this information can be utilized to develop a treatment plan should the evaluation level indicate that the values deviate from the standard population having known cervical function. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” as applied to claims 1, 4, 6, 10 and 24 and further in view of Trahey et al. US 20050215899 A1 “Trahey”.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction” [0023].
In regard to determining the position of each anatomical feature in the feature set to obtain the measurement instruction, Cong discloses “In the feature extraction step 204, one or more features of the object of interest can be extracted. […] As shown in FIG. 3, the skeleton is a continuously elongated highlighted area in the transverse direction in the image. Thus, the region of skull or femur can be 
Cong does not teach “determining a determination order of the at least one anatomical feature in the feature set”; “generating a measurement sequence based on the feature set and the determination order”; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: determining a determination order of the at least one anatomical feature in the feature set” [0055-0061, 0068]; “generating a measurement sequence based on the feature set and the determination order” [0055-0061, 0068]; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction” [0055-0061, 0068].
In regard to determining the position of each anatomical feature in the feature set comprising determining a determination order of the at least one anatomical feature in the feature set, generating a measurement sequence based on the feature set and the determination order and sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence, Trahey discloses “ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements 
Claim(s) 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Trahey et al. US 20050215899 A1 “Trahey” as applied to claim 5 above and further in view of Sarojam et al. US 20170124700 A1 “Sarojam”.
In regard to claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: “receiving sequential determination operations of a user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to a measurement sequence or operations in an arbitrary order”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: receiving sequential determination operations of a user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to a measurement sequence or operations in an arbitrary order” [0051-0061, 0068].
In regard to determining the position of each anatomical feature in the feature set by receiving sequential determination operation of a user to one or more anatomical features in the feature set on the ultrasound image and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, Trahey discloses “Trahey discloses “ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional 
The combination of Cong and Trahey does not teach that the sequential determination operations are “of a user” or that the determination operations are inputted sequentially “by the user”.
Sarojam teaches that the sequential determination operations are “of a user” or that the determination operations are inputted sequentially “by the user” [0045].
In regard to the sequential determination operations being inputted sequentially by the user, Sarojam discloses “The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided to the user in order to allow the user to sequentially input the determination operations (i.e. the corresponding applications) to be carried out by the controller 202. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Trahey so as to include the controller of Sarojam in order to allow the user to select the desired operation to carry out on the ultrasound image. By providing the user with a series of icons on the screen, the user can better control the operations of the system to achieve the desired imaging outcomes. Combining the prior art elements according to know techniques would yield the predictable result of prompting the user to select features or characteristics related to the obtained ultrasound image. 
In regard to claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Cong and Trahey does not teach “further comprising: prompting the feature set or the measurement sequence”.
Sarojam teaches “further comprising: prompting the feature set or the measurement sequence” [0045, 0049].
In regard to prompting the feature set or the measurement sequence, Sarojam discloses “The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided to the user. Furthermore, Sarojam discloses “The menu bar 404 may correspond to a list of textual or graphical user selectable elements from which the user may select. For example, the menu bar 404 may include one or more icons 409-412 that correspond to one or more operations or functions that may be performed by the controller 202 when selected by the user” [0049]. Therefore, a number of icons can be presented to the user in order to prompt for the selection of the feature set of the measurement sequence.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Trahey so as to include the controller of Sarojam in order to allow the user to select the desired operation to carry out on the ultrasound image. By providing the user with a series of icons on the screen, the user can better control the operations of the system to achieve the desired imaging outcomes. Combining the prior art elements according to know techniques would yield the predictable result of prompting the user to select features or characteristics related to the obtained ultrasound image. 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Cong and Trahey does not teach “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling”.
Sarojam teaches “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling” [0070, FIG. 6, 0047, 0086].
In regard to generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram or displaying an anatomical feature currently to be determined by scrolling, Sarojam discloses “Beginning at 702 a first ultrasound image of an OOI (i.e. organ of interest) at a first plane is acquired by the controller 202. In various embodiments, the controller 202 may acquire the first ultrasound image based on a user selection from one or more stored ultrasound images. For example, the user may slide the scroll bar 609 (FIG. 6) to display the ultrasound image in the activity area 402. When the desired first ultrasound image is displayed, the user may confirm the selection by selecting the organ volume tool icon 604 and/or selecting the save icon 605” [0070]. Therefore, since the controller can acquire the first ultrasound image based on the user sliding the scroll bar to display the ultrasound image in the activity area, under broadest reasonable interpretation, the method involves displaying an anatomical feature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Trahey so as to include the controller of Sarojam in order to allow the user to select the desired operation to carry out on the ultrasound image. By providing the user with a series of icons on the screen, the user can better control the operations of the system to achieve the desired imaging outcomes. Combining the prior art elements according to know techniques would yield the predictable result of prompting the user to select features or characteristics related to the obtained ultrasound image. 
In regard to claim 15, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the 
Trahey teaches “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the preset measurement sequence” [0055-0061, 0068, 0099].
In regard to generating the measurement sequence based on the feature set and the determination order comprising automatically generating a preset measurement sequence based on the feature set and the determination order, Trahey discloses “ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. In order for the ARFI imaging method to perform a series of cycles in which first and second sets of pushing pulses are delivered to a plurality of 
In regard to displaying the preset measurement sequence, Trahey discloses “As shown in Block 42 of FIG. 3, a two-dimensional displacement map can then be generated for each cycles A, B, C of FIG. 2. These two-dimensional displacement maps are then used to generate a single combined image (Block 43) in the signal processing device 31 of FIG. 1B. This combined image can then be displayed (Block 44) on the video display device 32 of FIG. 1” [0068] and “AFRI images were acquired every seven seconds during ablations, with ARFI images from each data set being displayed on a laptop computer adjacent to the operating table within one second of acquisition” [0099]. In this case, since the cycles of imaging can be combined and displayed on the video display device 32 and the ARFI images can be displayed within one second of acquisition, under broadest reasonable interpretation, the preset measurement sequence (i.e. the series of cycles) can be displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.

Sarojam teaches “receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence” [0050].
In regard to receiving an editing instruction inputted by a user and updating the preset measurement sequence according to the editing instructions to obtain the measurement sequence, Sarojam discloses “For example, when the controller 202 executes programmed instructions corresponding to the ultrasound imaging application, the controller 202 may start acquiring ultrasound data from the ultrasound probe 102 and generate ultrasound images, as described above. Additionally or alternatively, the user may select one of the icons 410-412 to begin and/or adjust acquisition settings for the acquisition of the ultrasound images (e.g. adjusting a gain, B-mod acquisition, color flow), select the icon 409 to save ultrasound images displayed in the activity window 402 to be used for diagnostic or measurement tools (e.g. measuring a volume of an OOI) by the controller 202, and/or the like” [0050]. The fact that the controller 202 can execute programmed instructions to acquire ultrasound data and generate ultrasound images indicates that the controller 202 had to have accessed a preset measurement sequence. Furthermore, since the user can select one of the icons 410-412 to adjust acquisition settings, under broadest reasonable interpretation, the method can involve receiving an input an editing instruction (i.e. an adjustment to the acquisition settings) from the user and update the preset measurement sequence according to the editing instructions to obtain the measurement sequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Trahey so as to include the steps of 
Claim(s) 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” as applied to claims 1, 4, 6-7, 10 and 24 above and further in view of Stindel et al. US 20180000447 A1 “Stindel”.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “determining a reference coordinate system which is at least one or: a first Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a 45-degree angle of a second quadrant, a second Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a X-axis, and a third Cartesian coordinate system with a horizontal axis being a X axis and a vertical axis being a Y axis; and “calculating the parameter according to the measurement instruction based on the determined reference coordinate system”.
Stindel teaches “determining a reference coordinate system which is at least one of: a first Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a 45-degree angle of a second quadrant, a second Cartesian coordinate system with an inferoposterior margin of symphysis pubis being an origin and a central axis of symphysis pubis being a X-axis, and a third Cartesian coordinate system with a horizontal axis being a X axis and a vertical axis being a Y axis” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3C]; and “calculating the parameter according to the measurement instruction based on the determined reference coordinate system” [0061, 0104, FIG. 7].

In regard to calculating the parameter according to the measurement instruction based on the determined reference coordinate system, Stindel discloses “It is therefore important to measure the pelvic tilt, i.e. the inclination of the patient’s pelvic plane relative to the reference plane in different positions” [0061] and “The system of the invention then records the set of data and computes the pelvic tilt during a step referenced 78” [0104]. As shown in FIG. 7, the method includes step 78 in which the pelvic tilt is computed. Since the pelvic tilt can be measured relative to the reference plane and the system can carry out a method including a step of calculating the pelvic tilt, under broadest reasonable interpretation, the method involves calculating the parameter (i.e. pelvic tilt) according to the measurement instruction based on the determined reference coordinate system (i.e. the pelvic plane).

In regard to claim 13, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and a central axis of symphysis pubis”.
Stindel teaches “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and a central axis of symphysis pubis” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3C].
In regard to the feature set comprising at least an inferoposterior margin of symphysis pubis and a central axis of the symphysis, Stindel discloses In regard to determining a reference coordinate system which is at least one of the listed Cartesian coordinate systems, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a third Cartesian coordinate system with a horizontal axis and a vertical axis. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include feature set comprising at least an inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis as disclosed in Stindel in order to allow the user to determine characteristics of the pelvis, such as the pelvic tilt. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to assess the characteristics of the patient. By having the feature set include at least the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.
In regard to claim 14, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein calculating the parameter related to the target tissue according to the measurement instruction to obtain the calculation result” [0020].
In regard to calculating the parameter related to the target tissue according to the measurement instruction to obtain the calculation result, Cong discloses “An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest and parameters are sent to the 
Cong does not teach “determining a reference coordinate system based on a first two anatomical features in the measurement sequence; and calculating the parameter according to remaining anatomical features in the measurement sequence and based on the determined reference coordinate system to obtain the calculation result; wherein the first two anatomical features in the measurement sequence are an inferoposterior margin of symphysis and a central axis of symphysis pubis”.
Stindel teaches “determining a reference coordinate system based on a first two anatomical features in the measurement sequence” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3C]; and “calculating the parameter according to remaining anatomical features in the measurement sequence and based on the determined reference coordinate system to obtain the calculation result” [0061, 0104]; “wherein the first two anatomical features in the measurement sequence are an inferoposterior margin of symphysis pubis and a central axis of symphysis pubis” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3C].
In regard to determining a reference coordinate system based on a first two anatomical features in the measurement sequence and the first two anatomical features in the measurement sequence are an inferoposterior margin of symphysis pubis and a central axis of symphysis pubis, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a third Cartesian 
In regard to calculating the parameter according to remaining anatomical features in the measurement sequence and based on the determined reference coordinate system to obtain the calculation result, Stindel discloses “It is therefore important to measure the pelvic tilt, i.e. the inclination of the patient’s pelvic plane relative to the reference plane in different positions” [0061] and “The system of the invention then records the set of data and computes the pelvic tilt during a step referenced 78” [0104]. As shown in FIG. 7, the method includes step 78 in which the pelvic tilt is computed. Since the pelvic tilt can be measured relative to the reference plane and the system can carry out a method including a step of calculating the pelvic tilt, under broadest reasonable interpretation, the method involves calculating the parameter (i.e. pelvic tilt) according to the measurement instruction based on the determined reference coordinate system (i.e. the pelvic plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination of a reference coordinate system and calculating the parameter based on the determined reference coordinate system as disclosed in Stindel in order to allow the user to simplify the calculation of the parameter based on a known coordinate system. By providing a reference coordinate system, the user can be made aware of 
In regard to claim 16, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, the second Cartesian coordinate system or the third Cartesian coordinate system according to the input of the user; and automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition and establishing the first Cartesian coordinate system, the second Cartesian coordinate system of the third Cartesian coordinate system”.
Stindel teaches “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, the second Cartesian coordinate system or the third Cartesian coordinate system according to the input of the user and automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition and establishing the first Cartesian coordinate system, the second Cartesian coordinate system of the third Cartesian coordinate system” [FIG. 7, 0088, 0102-0103, 0060, FIG. 4, 0061, FIG. 3A, FIG. 3B].
In regard to determining the reference coordinate system by receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image or automatically detecting the inferoposterior margin of symphysis pubis and the 4” [0102, 0103]. Thus, since the user can make a manual selection of the symphysis when the automatic detection does not provide a valid location of the pubic symphysis, under broadest reasonable interpretation, the method can involve receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image.
In regard to establishing the first, second or third coordinate system according to the input of the user or the automatic detection, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a third Cartesian coordinate system with a horizontal axis and a vertical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to understand the characteristics of the patient. By identifying the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis either manually or automatically, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel”, as applied to claims 12-14, and 16 above and further in view of Swamy et al. US 20140185895 A1 “Swamy”.
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: inputting positive image samples containing inferoposterior margin of symphysis pubis and negative image sample not containing inferoposterior margin of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image” [FIG. 7 and 0088].
In regard to automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image, Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac spines 41, 42” [0088]. Since the method can involve automatic location of the anatomical sites of interest constituted by the pubic symphysis, under broadest reasonable interpretation, the inferoposterior margin and the central axis of the symphysis pubis can be detected based on pattern recognition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the 
The combination of Cong and Stindel does not teach “inputting positive image samples containing inferoposterior margin of symphysis pubis and negative image sample not containing inferoposterior margin of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Swamy teaches “inputting positive image samples containing […] and negative image sample […] into a detector to perform a training” [0029, 0030]; “obtaining a recognition model based on the training” [0031]; and “automatically detecting […] in the ultrasound image using the recognition model” [0031].
In regard to inputting positive image samples and negative image samples into a detector to perform training, Swamy discloses “As discussed above, in some embodiments, the abdomen detector can be obtained by learning a statistical model representing the abdomen in training images. The statistical model can be learned, for example, by training an AdaBoost classifier. For instance, in some embodiments, 252 clinical abdominal ultrasound images may be used for training the detector” [0029] and “In an embodiment, 252 positive training samples and thousands of negative training samples can be obtained using different sample abdominal ultrasound images, such as shown in FIG. 3A. In other embodiments, different numbers of positive and/or negative training samples can be used” [0030]. 
In regard to obtaining a recognition model based on the training and automatically detecting a feature in the ultrasound image using the recognition model, Swamy discloses “Once the training data is obtained, the abdomen detector can be obtained via training the AdaBoost classifier. To find the ROI, the trained abdomen detector scans through the input images and output regions that are classified as abdomen. The detection may be very fast and may process, for example 20 images per second” [0031]. The trained abdomen detector in this case constitutes a recognition model that is based on the training. Additionally since the detection of the ROI can be performed very fast, under broadest reasonable interpretation, the method can involve automatically detecting a desired feature (i.e. the ROI) in the ultrasound image using the recognition model (i.e. the trained abdomen detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the abdomen classifier (i.e. the AdaBoost classifier) disclosed in Swamy in order to allow the automatically determine whether characteristics are included within images. In order to perform the automatic detection of the location of the pubic symphysis as disclosed in Stindel, under broadest reasonable interpretation, a technique of machine learning has to be utilized. The AdaBoost classifier disclosed in Swamy is one such machine learning technique that can be used to identify features within ultrasound images. Therefore, it would be obvious to utilize the AdaBoost classifier of Swamy in order to perform the automatic detection of the inferoposterior margin of symphysis pubis as disclosed in Stindel. Combining the prior art elements according to known techniques would yield the predictable result of automating the process of detecting the symphysis pubis within the ultrasound image.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel”, as applied to claims 12-14, and 16 above and further in view of Kanayama et al. US 20110172531 A1 “Kanayama”.
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis; determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle; obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval; extracting pixel characteristics of the multiple candidate rays; and determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image:” [FIG. 7, 0088]; “determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3B]; “determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle” [0060, FIG. 4, 0061, FIG. 3A, FIG. 3B].
In regard to automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image, Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac 
In regard to determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis and determining a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case) and the pubic symphysis 43 is represented is located on the x axis. In this case, the point 43 constitutes a starting point of the central axis of the symphysis pubis (i.e. the pubic symphysis) according to the inferoposterior margin of the symphysis pubis. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, the pelvic plane 31A, 31B and 31C can vary relative to a vertical or horizontal reference plane 32A, 32B, and 32C” [0061]. As can be seen in FIG. 3A, the inferoposterior margin of symphysis pubis is the origin (i.e. the starting point 43) and a central axis of the symphysis pubis is an X-axis (i.e. vertical line corresponding to vertical reference plane 32A). Furthermore, as seen in FIG. 3C, the inferoposterior margin of symphysis pubis is the origin (i.e. the starting point 43) and a central axis of symphysis pubis (i.e. the pelvic plane 31C) is at a 45-degree angle of a second quadrant relative the vertical reference plane 32C. The pelvic planes 31A and 31C constitute a candidate ray representing the central axis of the symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle relative to the vertical reference planes 32A and 32C.

The combination of Cong and Stindel does not teach “obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval”; “extracting pixel characteristics of the multiple candidate rays”; and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Kanayama does not teach “obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval” [Claim 16]; “extracting pixel characteristics of the multiple candidate rays” [0057, 0039]; and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics” [0057, 0039].
In regard to obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval, Kanayama discloses “a projected image generating unit configured to generate a projected image comprising a plurality of projection pixels respectively corresponding to a plurality of projection lines from the volume data” [Claim 16]. Thus, since the 
In regard to extracting pixel characteristics and determining the central axis of the symphysis pubis from the multiple candidate rays according to the pixel characteristics, Kanayama discloses “The calculation unit 43 calculates an average contribution value from the contribution degrees of a plurality of cells equal in distance (depth) from the screen of the VR image to the volume data along a plurality of rays (step Sa7). It is possible to obtain an average contribution value by calculating the sum of a plurality of contribution degrees Jm(i) of an equal distance, and dividing the sum by the number of rays, i.e., the number of pixels in the 2D-ROI” [0057]. In order for the calculation unit to determine the average contribution value based on the number of pixels in the 2D-ROI under broadest reasonable interpretation, the method had to have extracted pixel characteristics. Additionally, in regard to extracting pixel characteristics, Kanayama discloses “Upon acquiring the accumulated voxel values of all the pixels in the projection plane, the projected image generating unit 29 outputs the pixel values (accumulated voxel values) in the projection plane to the image combining unit 35” [0039]. Therefore, since the projected image generating unit can output the pixels values in the projection plane, under broadest reasonable interpretation, the projected image generating unit 29 is capable of extracting pixel characteristics. Furthermore, since the average contribution value can be calculated from the plurality of rays by dividing the sum of the contribution degrees by the sum of the number of rays, under broadest reasonable interpretation, this average contribution value can be used to represent the central axis of the symphysis pubis from the multiple candidate rays according to the pixel characteristics extracted by the calculation unit.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel” as applied to claims 12-14, and 16 above and further in view of Yang et al. US 20170011252 A1 “Yang”.
In regard to claim 19, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis; moving a candidate center axis when a trackball or a mouse or a touch contact with a display screen moves; and detecting a stop of the movement and determining the stopped candidate center axis as the central axis of symphysis pubis”.
Stindel teaches “receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image: comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis” [0102, 0103] […] “determining the stopped candidate center axis as the central axis of symphysis pubis” [0060].
4” [0102, 0103]. Thus, since the user can make a manual selection of the symphysis when the automatic detection does not provide a valid location of the pubic symphysis, under broadest reasonable interpretation, the method can involve receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image.
In regard to determining the stopped candidate center axis as the central axis of the symphysis pubis, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case) and the pubic symphysis 43 is located on the x axis. In this case, since the vertical axis (i.e. x-axis) is located in the center of the pelvis, under broadest reasonable interpretation, the vertical axis constitutes a stopped candidate center axis that is the central axis of the symphysis pubis (i.e. the pubic symphysis 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis 
The combination of Cong and Stindel does not teach “moving a candidate center axis when a trackball or a mouse or a touch contact with a display screen moves”; and “detecting a stop movement […]”.
Yang teaches “moving a candidate center axis when a trackball or a mouse or a touch contact with a display screen moves” [0110]; and “detecting a stop movement” [0110, 0106].
In regard to moving a candidate center axis when a trackball or a mouse or a touch contact with the display screen moves, detecting a stop movement, Yang discloses “When the fingerprint of the right hand index finger is detected for a predetermined time or longer, the apparatus 100 may perform the TGC adjustment function. For example, as shown in FIG. 7B, when an ultrasound image is displayed on the touch screen, the user may draw a TGC curve 730 by touching and dragging on the ultrasound image based on a point 725 where the fingerprint has been detected” [0110]. In this case, since the user can draw a TGC (i.e. a time gain compensation) curve by touching and dragging their finger along the touch screen, under broadest reasonable interpretation, the user can utilize this touch and drag function to move a candidate center axis, disclosed in Stindel, when a touch contact with the display screen moves. Furthermore, in regard to detecting a stop movement, Yang discloses “For example, when guide information is displayed and the user removes the finger that was touching the touch screen, the apparatus 100 may determine that the user does not have an intent to perform a function 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the detection of the movement of the user’s finger on the touch screen as disclosed in Yang in order to allow the user to move the central axis to a desired position within the ultrasound image. By utilizing the touch and drag function disclosed in Yang, features of the ultrasound image, such as the candidate center axis can be moved to correspond to the central axis of the symphysis pubis of Stindel. Combining the prior art elements according to known techniques would yield the predictable result of positioning a central axis to be used as a reference system when developing a treatment plan for the pelvis.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” as applied to claims 1, 4, 6-7, 10 and 24 above, and further in view of Onal et al. US 20160275678 A1 “Onal”.
In regard to claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong teaches “the ultrasound image” [0019].
In regard to an ultrasound image, Cong discloses “The most basic steps for detecting and screening fetal growth include acquiring a two-dimensional ultrasonic image of the fetus with a designated scanning position and measuring the fetal head circumference, femur length, etc.” [0019]. Therefore, the method carried out by the fetal automatic measuring system (i.e. shown in FIG. 1) can be used to acquire the ultrasound image.
Cong does not teach that the ultrasound image “comprises at least a rest frame image and a Valsalva frame image”.
Onal teaches “comprises at least a rest frame image and a Valsalva frame image” [0009, 0083].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include acquiring images at rest and during a Valsalva maneuver as disclosed in Onal in order to observe the movement of the pelvic organs. Magnetic resonance imaging and ultrasound imaging are two of a finite number of imaging modalities that can be used analyze pelvic organs, therefore it would be obvious to substitute the magnetic resonance imaging of Onal for the ultrasound imaging of Cong and instruct the patient on performing the Valsalva maneuver to obtaining ultrasound images at rest and during the Valsalva maneuver. Combining the prior art elements would yield the predictable result of observing the movement of the pelvic organs [Onal: 0083]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Varghese et al. US 20040210136 A1 “Varghese” as applied to claims 2-3 and 21-22 above and further in view of Onal et al. US 20160275678 A1 “Onal”.
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, the combination of Cong and Varghese does not teach “wherein obtaining the evaluation level according to the calculation result comprises at least one of: receiving an 
Onal teaches “inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels into a detector to perform a mathematical correlation analysis to obtain a machine model, and automatically obtaining the evaluation level according to the calculation result using the machine model” [0151, 0145, 0143].
In regard to performing a mathematical correlation analysis to obtain a machine model and automatically obtaining the evaluation level according to the calculation result using the machine model, Onal discloses “This study was designed to test a prediction model using SVM and new MRI-based features to differentiate patients with and without POP. Results show that the presented prediction model is able to accurately classify the testing vases into prolapse or control groups. Prediction accuracies for anterior and apical prolapse are higher than for posterior prolapse since the correlation between features and POP-Q outcomes is lower for posterior prolapse” [0151] and “Generally is was found that the prediction model can accurately classify cases of anterior prolapse with very high accuracy (>0.90) and of apical and posterior prolapse with good accuracy (0.80-0.90)” [0145]. In this case, in order for the prediction model to be able to differentiate patients with and without POP (i.e. pelvic organ prolapse) under broadest reasonable interpretation, the SVM (i.e. support vector machine) model had to have been trained by inputting multiple image samples, the calculation results of 
In regard to automatically obtaining the evaluation level according to the calculation result using the machine model, Onal discloses “After the cases were trained using the selected features, the second step of the prediction model was to apply the model to test cases in the testing dataset using the built SVM classifier. The outcome at the end of this process was a set of two groups of cases that are automatically classified as either prolapse group or control group” [0143]. Therefore, since the trained SVM classifier can be used to automatically classify the testing dataset as either the prolapse group of the control group, under broadest reasonable interpretation, the trained SVM classifier is capable of automatically obtaining the evaluation level according to the calculation result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Varghese so as to include the use of a machine model to obtain the evaluation level as disclosed in Onal in order to provide for automatic determination of whether the patient is experiencing pelvic organ prolapse. By training a support vector machine (SVM) to evaluate and classify data as being either in a prolapse group or in a control group (i.e. not having prolapse) the physician can more easily determine whether the patient requires treatment for pelvic organ prolapse. Combining the prior art elements according to known techniques would yield the predictable result of evaluating whether the patient is experiencing pelvic organ prolapse based on the results of a machine model (i.e. the SVM).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793